Exhibit 10.7
THIS DOCUMENT CONSTITUTES PART OF
A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933
VULCAN MATERIALS COMPANY
DEFERRED STOCK UNIT AMENDED AGREEMENT
Granted under the 1996 Long-Term Incentive Plan
Terms and Conditions
As Amended December 11, 2008
THIS AMENDED AWARD AGREEMENT is between the Company and the Participant, as
designated on page one of each previous agreement for an award of Deferred Stock
Units provided in 2001, 2002, 2003, 2004, or 2005 (“Prior Agreement”). This
Agreement amends and replaces each Prior Agreement (other than page one of the
Prior Agreement), as each was previously amended on October 12, 2006, effective
with respect to each Prior Agreement as of the Grant Date of the award in that
Prior Agreement as if this Agreement were a separate agreement for each such
award.
RECITALS:
The Company adopted the 1996 Long-Term Incentive Plan (the “Plan”) in order to
provide for a wide array of stock-based incentives for its employees. The
Compensation Committee of the Company (the “Committee”) has granted Deferred
Stock Units to certain employees, including the Participant, in accordance with
the requirements of the Plan to carry out the purposes of the Plan. In
consideration of being awarded the Deferred Stock Units, the Participant agrees
with the Company as follows:

  1.   Definitions. All defined terms contained in the Plan are hereby
incorporated by reference, except to the extent that any term is specifically
defined in this Award Agreement.     2.   Grant of Deferred Stock Units;
Vesting; Dividend Equivalents; Withholding.

  (A)   Grant. Subject to the terms and conditions of the Plan, this Award
Agreement, and any applicable deferral election executed by the participant
under the Executive Deferred Compensation Plan, the Company hereby grants to the
Participant the number of Deferred Stock Units (“DSUs”) designated on page one
of the Prior Agreement. The DSUs represent an unfunded and unsecured promise of
the Company to issue the same number of Shares at the Payment Date (as defined
below) as DSUs granted pursuant to this Section 2(A), or accrued pursuant to
Section 2(C), under this Award Agreement. As of the Grant Date, a DSU account is
established for the Participant (“Account”), and is credited with the number of
DSUs shown on page one of the Prior Agreement. No Shares have been transferred
or set aside, or will be transferred or set aside, from the general creditors of
the Company to fund this Award. The Participant has no right to vote or receive
dividends on the Shares represented by the DSUs until the Shares have been paid
on the Payment Date, as explained below.     (B)   Vesting. Except as otherwise
provided in Section 3, and subject to the Committee’s discretion set forth in
Section 4, the Participant’s right to receive the Shares represented by the DSUs
will vest (“Vested Shares”) in installments, as follows: One-fifth of the DSUs
will vest on each anniversary of the Grant (an “Anniversary Date”) beginning on
the sixth anniversary and ending on the tenth anniversary.     (C)   Dividend
Equivalents. Beginning on the 1st Anniversary Date and ending on the Anniversary
Date on or immediately before the date on which DSUs are fully paid, the
Participant’s Account will be credited with dividend equivalents equal to the
dividends paid during the preceding calendar year on the number of Shares
represented by the DSUs. The Dividend Equivalents will be converted to

2



--------------------------------------------------------------------------------



 



      additional DSUs, rounded to the nearest whole number, and credited to the
Participant’s Account. The amount of Dividend Equivalents credited on an
Anniversary Date to the Participant’s Account will be divided by the Fair Market
Value (FMV) on the Anniversary Date of one Share of Vulcan Materials Company
Stock, as defined below. In the case of dividends paid in property, the amount
credited will be based on the FMV of the property on the Anniversary Date. The
FMV of a Share means the average of the reported high and low trading prices for
a Share on the Anniversary Date on the Composite Tape for New York Stock
Exchange Listed Stocks. If the Anniversary Date falls on a holiday or weekend,
then the immediately preceding trading day shall be used. If the Shares are no
longer NYSE-listed, then it will be the FMV on the exchange on which it is
listed, or the average of the high and low bid quotations if the Shares are
listed on NASDAQ. If the Shares are not listed or traded on NASDAQ, the Company
will use another method to determine the FMV of a Share. Dividend Equivalents
are not considered earned and will not be paid upon termination of employment,
in accordance with Section 3 or 4 below, until they are credited to the
Participant’s Account on each Anniversary Date.     (D)   Withholding. The
Company shall have the right to either (i) require the Participant to remit to
the Company, or any person or entity designated by the Committee to administer
the Plan, an amount sufficient to satisfy any applicable federal, state, and
local income and employment tax withholding requirements, or (ii) to deduct from
any payment made pursuant to the Plan amounts sufficient to satisfy such
withholding requirements.

  3.   Payment of Deferred Stock Units. The issuance of Shares in settlement of
the Participant’s rights under this Award Agreement will be made in a lump sum
on the Payment Date as specified in this Section 3. However, if the Participant
has made a deferral election under the Executive Deferred Compensation Plan (the
“EDCP”), the amount that otherwise would be paid under this Agreement will be
credited to the Participant’s account under the EDCP at the time payment would
otherwise be made (except, in the case of a payment on account of termination of
employment, payment will be credited to Participant’s the EDCP account at the
time of termination).

  (A)   Payments Made for Vested Shares (as defined in Section 2.(B)). Vested
DSUs, plus the dividend equivalents attributable to such vested DSUs, shall be
paid to the Participant on the Anniversary Date on which they vest as determined
in Section 2.(B). Accordingly, vested DSUs (plus the attributable dividend
equivalents) shall be paid to the Participant beginning on the sixth Anniversary
Date and ending on the tenth Anniversary Date, except as otherwise provided in
this Section 3.     (B)   Payments Made upon Retirement. If the Participant
retires from employment pursuant to the Company’s retirement income plan prior
to reaching the age of 62, all DSUs granted under this Award Agreement that have
not become vested as of the date of such retirement will be forfeited. If the
Participant retires from employment pursuant to the Company’s retirement income
plan at age 62 or later, all DSUs which have been held by the Participant for at
least one year prior to retirement, whether currently forfeitable or
non-forfeitable, will be deemed to be non-forfeitable and will be paid to the
Participant in the seventh month following the date of the Participant’s
retirement.     (C)   Death and Disability. If the Participant dies or if, prior
to termination of employment, the Participant becomes Disabled, the remaining
balance in the Participant’s Account (as defined in Section 2.(A)) will become
non-forfeitable in accordance with the schedule below, and the non-forfeitable
amount will (a) upon death, be paid to the Participant’s estate in a lump sum
within 30 days of the death and (b) upon Disability, be paid to the Participant
within 90 days after the date of the Disability. “Disabled” and “Disability”
shall be determined under Section 409A(a)(2)(C) of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations thereunder.

3



--------------------------------------------------------------------------------



 



          Date of Death or Disability     Occurs on or After the   Percentage of
the Account Following Grant Date   That Becomes Anniversary   Non-Forfeitable
1st Anniversary
    10 %
2nd Anniversary
    20 %
3rd Anniversary
    30 %
4th Anniversary
    40 %
5th Anniversary
    50 %
6th Anniversary
    60 %
7th Anniversary
    70 %
8th Anniversary
    80 %
9th Anniversary
    90 %
10th Anniversary
    100 %

  (D)   Other Termination. Except as provided in (A), (B), or (C), above, upon
termination of employment, all DSUs granted under this Award Agreement that have
not become vested as of the date of such termination will be forfeited.     (E)
  Payments Made upon a Change in Control of the Company. Upon a “Change in
Control of the Company,” as defined in regulations or other guidance under
Section 409A of the Code, the balance in a Participant’s DSU Account will become
non-forfeitable. All non-forfeitable DSUs will be paid in a lump sum to the
Participant on the 90th day following a Change in Control of the Company.    
(F)   Section 162(m) Payments. If a Participant is a “covered employee,” within
the meaning of Section 162(m)(3) of the Code, when a payment is scheduled to be
made under the Plan, any portion of the payment that would be nondeductible
under Section 162(m) of the Code (when considered with all other compensation
that the Participant is expected to receive in the same taxable year) shall be
deferred and shall be paid on the earliest date on which it would be deductible
under Section 162(m), but no later than the calendar year in which the
Participant separates from service, provided that if the payment is delayed
until separation from service, payment shall be made in the seventh month
following separation from service.

  4.   Committee Discretion. Notwithstanding any other provision of the Plan to
the contrary, the Committee may, in its sole discretion, deem that any DSUs
granted under this Award Agreement will become non-forfeitable, determine
whether a Participant has been terminated for reasons other than death or
Retirement, whether the Participant has become Disabled, and whether a payment
is to be made upon an unforeseeable emergency as determined under Section 409A
of the Code, provided that the Committee’s exercise of discretion shall not
change the time and form of payment in a manner that does not comply with
Section 409A of the Code. The Committee’s determination will be final and
binding on all persons for purposes of the Plan. If the Committee deems that any
DSUs become non-forfeitable and the Participant terminates employment for any
reason other than death, payment of the non-forfeitable DSUs shall be made to
the Participant in the in the seventh month following the date of the
Participant’s termination of employment, subject to any deferral election the
Participant has made under the EDCP.     5.   Section 409A. This Agreement shall
be interpreted to comply with Section 409A of the Code. Payments triggered by a
termination of employment shall be triggered by a “separation from service”
within the meaning of Section 409A of the Code. However, nothing in this
Agreement transfers to the Company or any entity or other individual liability
for any tax or penalty that is the responsibility of the Participant.

4